 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ALOYSIUS P. FRANKLIN,                              No. 2:18-cv-0943 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CHCF STOCKTON MEDICAL
      DOCTOR, et al.,
15
                         Defendants.
16

17
18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 08, 2018, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed November 08, 2018, (ECF No. 16) are
                                                         1
 1   ADOPTED in full;
 2         2. Defendants Dr. Rourke, Dr. Dillon, Dr. Loard, and plaintiff’s third claim are
 3   DISMISSED without prejudice; and
 4         3. This case shall proceed on Plaintiff’s remaining claims.
 5         IT IS SO ORDERED.
 6   Dated: January 2, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
